
	

115 SRES 443 ATS: Recognizing the 197th anniversary of the independence of Greece and celebrating democracy in Greece and the United States. 
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 443
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Menendez (for himself, Mr. Barrasso, Mr. Blumenthal, Mr. Whitehouse, Mr. Durbin, Mr. Murphy, Mr. Reed, Mr. Casey, Mr. Wyden, Mr. Van Hollen, Mr. Gardner, Mr. Enzi, Mr. Nelson, Mr. Coons, Mr. Booker, Mr. Carper, Mr. Johnson, Mr. Rubio, Mr. Cardin, Mr. Donnelly, Mr. Bennet, Mrs. Shaheen, Mr. Perdue, Mrs. Gillibrand, Mr. Brown, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		May 15, 2018Committee discharged; considered and agreed toRESOLUTION
		Recognizing the 197th anniversary of the independence of Greece and celebrating democracy in Greece
			 and the United States. 
	
	
 Whereas the people of ancient Greece developed the concept of democracy, in which the supreme power to govern was vested in the people;
 Whereas the founding fathers of the United States, many of whom read Greek political philosophy in the original Greek language, drew heavily on the political experience and philosophy of ancient Greece in forming the representative democracy of the United States;
 Whereas Petros Mavromichalis, the former Commander in Chief of Greece and a founder of the modern Greek state, said to the citizens of the United States in 1821, It is in your land that liberty has fixed her abode and … in imitating you, we shall imitate our ancestors and be thought worthy of them if we succeed in resembling you.;
 Whereas the Greek national anthem, the Hymn to Liberty, includes the words, most heartily was gladdened George Washington's brave land; Whereas the people of the United States generously offered humanitarian assistance to the people of Greece during their struggle for independence;
 Whereas Greece heroically resisted Axis forces at a crucial moment in World War II, forcing Adolf Hitler to change his timeline and delaying the attack on Russia;
 Whereas Winston Churchill said that if there had not been the virtue and courage of the Greeks, we do not know which the outcome of World War II would have been and no longer will we say that Greeks fight like heroes, but that heroes fight like Greeks;
 Whereas hundreds of thousands of the people of Greece were killed during World War II; Whereas Greece consistently allied with the United States in major international conflicts throughout the 20th century;
 Whereas Greece is a strategic partner and ally of the United States in bringing political stability and economic development to the volatile Balkan region, having invested billions of dollars in the countries of the region and having contributed more than $750,000,000 in development aid for the region;
 Whereas the Government and people of Greece actively participate in peacekeeping and peace-building operations conducted by international organizations, including the United Nations, the North Atlantic Treaty Organization, the European Union, and the Organization for Security and Co-operation in Europe;
 Whereas Greece received worldwide praise for its extraordinary handling during the 2004 Olympic Games of more than 14,000 athletes and more than 2,000,000 spectators and journalists, a feat the Government and people of Greece handled efficiently, securely, and with hospitality;
 Whereas Greece, located in a region where Christianity meets Islam and Judaism, maintains excellent relations with Muslim countries and Israel;
 Whereas Greece remains an integral part of the European Union; Whereas the Government of Greece has taken important steps in recent years to further cross-cultural understanding, rapprochement, and cooperation in various fields with Turkey, and has also improved its relations with other countries in the region, including Israel, thus enhancing the stability of the wider region;
 Whereas the Governments and people of Greece and the United States are at the forefront of efforts to advance freedom, democracy, peace, stability, and human rights;
 Whereas those efforts and similar ideals have forged a close bond between the people of Greece and the United States; and
 Whereas it is proper and desirable for the United States to celebrate March 25, 2018, Greek Independence Day, with the people of Greece and to reaffirm the democratic principles from which those two great countries were founded: Now, therefore, be it
		
	
 That the Senate— (1)extends warm congratulations and best wishes to the people of Greece as they celebrate the 197th anniversary of the independence of Greece;
 (2)expresses support for the principles of democratic governance to which the people of Greece are committed; and
 (3)notes the important role that Greece has played in the wider European region and in the community of nations since gaining its independence 197 years ago.
			
